ORDER

PER CURIAM.
AND NOW, this 12th day of November, 2003, the Petition for Allowance of Appeal is hereby GRANTED. The parties are specifically asked to address this Court’s decision in Tulewicz v. Southeastern Pennsylvania Transportation Authority, 529 Pa. 584, 606 A.2d 425 (1991), remanded on reh’g, 529 Pa. 588, 606 A.2d 427 (1992) and the Commonwealth Court’s decisions in Huda v. Kirk, 122 Pa.Cmwlth. 129, 551 A.2d 637 (1988) and Quinn v. Commonwealth, Department of Transportation, 719 A.2d 1105 (Pa.Cmwlth.1998).